DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	The claim amendments of 6/14/2019 and 3/17/2022 have been received and entered into the application file.  Claims 1, 3, 4, 8-10, 12, 15, 17-19, 22, 23, 25 and 28 are pending. 

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/35823 (filed 6/2/2017).  Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional application 62/345,360 (filed 6/3/2016). 

Claim Interpretation
	Claim 1, as currently amended, is directed to a composition.  The preamble states an intended use of the composition: to induce differentiation of a somatic cell into a specialized differentiated cell type of interest.  The intended use in the preamble limits the composition only in so far as the composition must be capable of being used in a process of inducing differentiation of a somatic cell into a specialized differentiated cell.  The claimed composition need not be the only agent used to achieve the differentiation/need not be able to induce differentiation on its own.  The claimed composition must be suitable for application/contact with cells.  The claimed composition is understood to comprise:
	(a) a central nanoparticle having a first functionalized group thereon; 
	(b) at least one or more specialized cell type-inducing agents; and 
(c) a first linker molecule linking the (a) first functional group and (b) at least one or more specialized cell type-inducing agents. 
	The claim states the one or more specialized cell-type inducing agents comprises a combination of (i) one or more protein molecules and (ii) one more RNA molecules.  The phrase “one or more specialized cell-type inducing agent” encompasses “exactly one specialized cell-type inducing agent”.  A combination of (i) at least one  protein and (ii) at least one RNA molecule constitutes at least two specialized cell-type inducing agents.  It is thus unclear if the claim is requiring only one of either proteins or RNA molecules, or if the claim requires two or more specialized cell-type inducing agents, wherein the two or more specialized cell-type inducing agents are a combination of (i) at least one protein and (ii) at least one RNA molecule.  This merits a rejection under 35 USC 112(b).  As written, the broadest reasonable interpretation of the claim permits for only one specialized cell-type inducing agent to be present, wherein the at least one specialized cell-type inducing agent is either (i) a protein or (ii) an RNA molecule.
	The claim goes on to define the one or more RNA molecules as comprising Oct4, Sox2, Klf4, Ln28, Nanog, Mir-302bcad/367, Mir-302, Mir-200c, Mir-369, Tbx5, Mef2c, Gata4, Mesp1, Mir-1-1, Mir-1, C-myc, CHIR99021, A83-01, BIX01294, AS8351, SC1, Y27632, OAC2, SU16F, JNJ10198409, Brn2, Asl1, Mytl1, Zic1, NeuroD, Mir-9, Mir-124, Lmx1a, FoxA2, Lhx3, Ngn2, Hb9, Isl1, HNF1-alpha, Foxa3, HNF4-alpha, Foxa1, Ngn3, Pdx1, MafA, VP16, Gata1, Gata2, Myod, Mir-133, Mir-143, Mir-145, Mir-2861, Myocd, Hand2, Oxa3 or Pax6.  The list of molecules recited includes non-RNA molecules.  This merits a rejection under 35 USC 112(b).  The broadest reasonable interpretation of the claim is that the (i) one or more proteins may be any protein, and the (ii) one or more RNA molecules must include at least one of Mir-302bcad/367, Mir-302, Mir-200c, Mir-369, Mir-1-, Mir-1, Mir-124, Mir-133, Mir-143, Mir-145 or Mir-2861.
	
Election/Restrictions
Regarding the restriction requirement: Applicant's election with traverse of Group 1, drawn to a composition comprising one or more specialized cell type-inducing agents conjugated to a central nanoparticle in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the ground(s) that, due to the amendment of claim 1, Aprikyan et al (2014/0342004) no longer anticipates the shared technical feature.  This is not found persuasive because the shared technical feature between Groups 1-3 is now a composition comprising:
(a) a central nanoparticle having a first functionalized group thereon; 	
(b) at least one specialized cell type-inducing agent including either a protein or an RNA molecule, wherein the RNA molecule includes at least one of Mir-302bcad/367, Mir-302, Mir-200c, Mir-369, Mir-1-, Mir-1, Mir-124, Mir-133, Mir-143, Mir-145 or Mir-2861; and 
(c) a first linker molecule linking the (a) first functional group and (b) at least one or more specialized cell type-inducing agents.
This technical feature is not a special feature as it does not make a contribution over the art, in view of Apresyan et al (US 2014/0342004). Aprikyan et al teach nanoparticle-peptide/protein conjugates comprising nanoparticles based on iron or other materials with biocompatible coatings with X/Y functional groups (which reads on a central nanoparticle with a first functionalized group on the nanoparticle), to which linkers of various lengths are attached (which reads on a first linker molecule), which, in turn, are covalently attached to proteins and/or peptides (which reads on one or more specialized cell type-inducing agents) (See ¶0029-0052).  Aprikyan et al teach the protein can be a transcription factor selected from the group consisting of Oct4, Sox2, Nanog, Lin28, cMyc and Klf4 (See ¶0010).  Each of these proteins are capable of being involved in differentiation of a somatic cell to a specialized cell type of interest. The requirement is still deemed proper and is therefore made FINAL.

Regarding the election of species requirement: Applicants have elected the species of nanoparticle wherein a combination of Gata4, Hand2, TBX5, MYOCD, miR-1 and miR-133 are conjugated thereto.  There is no longer a generic claim. 
While it is maintained that the species do not relate to single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same corresponding special technical feature (specifically, the shared feature between the different species is the nanoparticle having a first functionalized group thereon, at least one specialized cell type-inducing agent including either a protein or an RNA molecule, and a first linker molecule linking the first functional group and the at least one specialized cell type-inducing agents; this feature is not a special technical feature in view of Aprikyan et al, as set forth above), for purposes of compact prosecution the election of species requirement is hereby withdrawn.
Claims 1, 3, 4, 8-10, 12, 15, and 17-19 read on the elected claims, and have been examined on the merits. Claims 22-23, 25 and 28 are withdrawn from consideration as being directed to non-elected inventions, there being no allowable generic or linking claim. 

Claim Objections
	Claim 1 is objected to for the following minor informalities: The species of FoxA2, FoxA3 and Mesp1 are each recited twice in the Markush group. 

Improper Markush Grouping
Claim 1 recites a list of alternatives “RNA molecules”.  The molecules recited are considered alternatively usable members within the claimed composition (as ‘cell type-inducing agents), and thus the claims are considered Markush claims. MPEP 2117(I). All of the dependent claims incorporate all limitations of the parent independent claims, and thus are also considered Markush claims.  
Claims 1, 3, 4, 8-10, 12, 15, and 17-19 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations: First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. The Markush grouping of claim 1 (which is inherited by dependent claims 3, 4, 8-10, 12, 15, and 17-19) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the compounds recited in claim 1, lines 8-13 do not belong to the same recognized physical or chemical class, or the same art-recognized class.  The list of compounds includes proteins (e.g. Oct4, Sox2, Klf4), micro RNA molecules (e.g. Mir-302bcad/367, Mir-302, Mir-200c), and small molecules of various distinct chemical classes (e.g. Y-27632 is a monocarboxylic acid amide; CHIR99021 is an aminopyrimidine derivative).  The specification does not disclose all of the molecules recited in claim 1, lines 8-13 to be functionally equivalent or have a common use.  In fact, the specification identifies that different molecules have different effects upon cells (See, e.g. Table 1).  Furthermore, the molecules recited in claim 1, lines 8-13 do not share a “single structural similarity” and common use because the molecules do not share a substantial structural feature (they are chemically distinct and represent different chemical classes) and have different uses based upon their distinct chemistry. See MPEP § 2117. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8-10, 12, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1: The claim provides conflicting limitations which render the claim indefinite. In line 3 it is required that the composition comprise at least one or more specialized cell type-inducing agent conjugated to a central nanoparticle.  The phrase “at least one or more [agents]” permits for exactly one agent to be present.  Yet, in lines 6-7 it is required that the “at least one or more [agents] comprises a combination of (i) one or more protein molecules and (ii) one or more RNA molecules”.  This limitation requires at least two [agents] to be present.  It is unclear if the claim only requires at least one or more [agents] or if the claim requires at least two or more [agents].  
It is further unclear if there are both (i) one or more protein molecules and (ii) one or more RNA molecules, if they are both/all linked to the same first linker molecule (i.e. more than one [agent] linked to a single linker molecule) or if the different [agents] are each attached to different linker molecules (i.e. one [agent] per linker molecule).  
The claim is further rendered indefinite because the claim recites a list of “RNA molecules” (Oct4, Sox2, Klf4, Ln28, Nanog, Mir-302bcad/367, Mir-302, Mir-200c, Mir-369, Tbx5, Mef2c, Gata4, Mesp1, Mir-1-1, Mir-1, C-myc, CHIR99021, A83-01, BIX01294, AS8351, SC1, Y27632, OAC2, SU16F, JNJ10198409, Brn2, Asl1, Mytl1, Zic1, NeuroD, Mir-9, Mir-124, Lmx1a, FoxA2, Lhx3, Ngn2, Hb9, Isl1, HNF1-alpha, Foxa3, HNF4-alpha, Foxa1, Ngn3, Pdx1, MafA, VP16, Gata1, Gata2, Myod, Mir-133, Mir-143, Mir-145, Mir-2861, Myocd, Hand2, Oxa3 or Pax6) that includes non-RNA molecules.  None of Oct4, Sox2, Klf4, Ln28, Nanog, Tbx5, Mef2c, Gata4, Mesp1, C-myc, CHIR99021, A83-01, BIX01294, AS8351, SC1, Y27632, OAC2, SU16F, JNJ10198409, Brn2, Asl1, Mytl1, Zic1, NeuroD, Lmx1a, FoxA2, Lhx3, Ngn2, Hb9, Isl1, HNF1-alpha, Foxa3, HNF4-alpha, Foxa1, Ngn3, Pdx1, MafA, VP16, Gata1, Gata2, Myod, Myocd, Hand2, Oxa3 or Pax are RNA molecules. 
Still further, even if the claim was interpreted as if it was defining the collective options for “protein molecules and RNA molecules” as the species recited in lines 8-13, it is noted that CHIR99021, A83-01, BIX01294, AS8351, SC1, Y27632, OAC2, SU16F, JUN101098409 are not proteins, either.  
All of dependent claims 3, 4, 8-10, 12, 15, and 17-19 inherit the deficiencies of claim 1 and are rejected on the same basis. 
Regarding claims 4 and 8: Following the discussion of claim 1 above, each of claims 4 and 8 further define the “at least one or more specialized cell type-inducing agents” as comprising “at least one ...of the agents”.  Again, this encompasses embodiments wherein just one agent is included, making it unclear if the claimed composition requires just one agent, or a combination of (i) at least one protein molecule and (ii) at least one RNA molecule.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 11, 12, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aprikyan et al (US 2014/0342004).
The following rejections are made over the claim interpretation that only one specialized cell type-inducing agent is required.
Regarding claims 1, 4 and 12: Aprikyan et al teach functionalized nanoparticle-peptide/protein conjugates comprising nanoparticles based on iron or other materials with biocompatible coatings with X/Y functional groups (which read on a central nanoparticle with a first functionalized group on the nanoparticle) with proteins and peptides attached thereto (See ¶0009-0010, 0029-0053).  The biocompatible coating can be dextran polysaccharide (which is a polymer coating), which has -NH2 functional group as the X/Y functional group (See ¶0030).  
Proteins are attached via a linker (which read on a first linker molecule).  The linker is attached to the X/Y functional group of the biocompatible coating, and to the proteins at the other end (See ¶0029-0052).  The protein can be a transcription factor selected from the group consisting of Oct4, Sox2, Nanog, Lin28, cMyc and Klf4 (See ¶0010 and 0091) (which read on at least one specialized cell type-inducing agent).  
Peptides are also attached via a linker.  Again, the linker is attached to the X/Y functional group of the biocompatible coating, and to the peptide at the other end (See ¶0010, 0081, claim 1).  The peptide can be a cell-penetrating peptide effective to permit intracellular delivery of the functionalized nanoparticles (See ¶ 0081).
Regarding claim 3: Claim 3 is included in this rejection because the functionalized nanoparticle of Aprikyan et al is capable of being used in a method involving differentiation of a somatic cell into any of the recited differentiated cell types.  Each of Oct4, Sox2, Nanog, Lin28, cMyc and Klf4 are examples of proteins that can play a role in differentiating a somatic cell to a specialized differentiated cell (as evidenced by Table 1 of the instant specification).  It is emphasized that the claim does not limit the functionalized nanoparticle to be exclusively responsible/capable of inducing the differentiation, but rather only that the functionalized nanoparticle could be used in such a method (as an active agent or as an inactive agent). 
Regarding claim 10: The nanoparticle comprises a core (i.e. iron core) of about 5 nm diameter, when coated with the dextran, the diameter is about 45 nm (See ¶0027). Both these values are within the range of claim 10. 
Regarding claims 9, 15, 17-19: The cell-penetrating peptide can be attached to the nanoparticle via a second, distinct linker molecule (See ¶0010, and Fig. 1 and Fig. 2F).  The second linker molecule reads on a second linker molecule.  The first and second linkers may be of different lengths (See ¶0064).  The cell-penetrating peptide may be five to nine amino acids in length (See ¶0010). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 15, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Aprikyan et al (US 2014/0342004), in view of Nam et al (PNAS, 2013).
The following rejections are made over the claim interpretation that the ‘at least one’ specialized cell type-inducing agent must actually be ‘at least two’ specialized cell type-inducing agents, wherein the at least two agents are a combination of (i) at least one protein and (ii) at least one RNA molecule from the recited list in claim 1. 
The teachings of Aprikyan et al are set forth above.  Briefly, Aprikyan et al teach nanoparticles functionalized with proteins and cell-penetrating peptides, wherein each of the proteins and peptides are attached to the nanoparticle by means of one or more types of bi-functional linker molecules, wherein one end of each of the linker molecule attaches to a functionalized group on the nanoparticle (such as amine groups present in dextran coating on the nanoparticle), and the other end of each linker molecule attaches to the protein and/or peptide. 
Regarding claims 1, 3, 4, 8-10, 12, 15, and 17-19: The nanoparticle per se (the core material, size, and coating) taught by Aprikyan et al are the same as required by the instant claims.  The functionalized groups on the coating, the one or more linker molecules and the technology to attach the linker molecules to the nanoparticle and protein/peptide taught by Aprikyan et al are the same as required by the instant claims. The cell penetrating peptides taught Aprikyan et al are the same as required by the instant claims. 
Aprikyan et al differs in that they do not binding a combination of proteins and RNA molecules to the nanoparticles.    
However, Aprikyan et al teaches the functionalized nanoparticles can be used to deliver bioactive molecules for a cell to modulate cellular function/physiology/reprogramming (See ¶0010, 0087, 0091). Thus, it would have been prima facie obvious to select proteins and/or other bioactive molecules that would achieve the desired modulation of cell function/physiology/reprogramming.  At the time the application was filed, Nam et al teach it was desirable to generate therapeutically useful cells, such as cardiomyocyte-like cells, from readily available cells, such as fibroblasts, for use in regenerative medicine (See Nam et al, discussion, Pg. 5592, col. 1).  Nam et al taught that delivering a combination of Gata4, Hand2, Tbx5, Myocd (each of which are proteins), miR-1 and miR-133 to human adult heart fibroblasts and human dermal fibroblasts is sufficient to direct reprogramming of the fibroblasts to cardiac-like myocytes (cardiomyocyte-like cells) (See Nam et al, abstract).  It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have modified the nanoparticles of Aprikyan et al so that they were ‘functionalized’ with a combination of Gata4, Hand2, Tbx5, Myocd, miR-1 and miR-133.  The motivation to do so would have been in order to reprogram a readily available human dermal fibroblast into a cardiomyocyte-like cell which could then be used in regenerative medicine.  One would have had a reasonable expectation of successfully doing so because Aprikyan et al teach various means by which to attach proteins to their nanoparticles.  Furthermore, based on the chemistry of micro RNAs (containing amine and or imide groups), the micro RNAs would also have been attachable via the method of Aprikyan et al. 

Claims 1, 3, 4, 8-10, 12, 15, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Aprikyan et al (US 2014/0342004), in view of Yoo et al (Nature, 2011). 
The following rejections are made over the claim interpretation that the ‘at least one’ specialized cell type-inducing agent must actually be ‘at least two’ specialized cell type-inducing agents, wherein the at least two agents are a combination of (i) at least one protein and (ii) at least one RNA molecule from the recited list in claim 1. 
The teachings of Aprikyan et al are set forth above.  Briefly, Aprikyan et al teach nanoparticles functionalized with proteins and cell-penetrating peptides, wherein each of the proteins and peptides are attached to the nanoparticle by means of one or more types of bi-functional linker molecules, wherein one end of each of the linker molecule attaches to a functionalized group on the nanoparticle (such as amine groups present in dextran coating on the nanoparticle), and the other end of each linker molecule attaches to the protein and/or peptide. 
Regarding claims 1, 3, 4, 8-10, 12, 15, and 17-19: The nanoparticle per se (the core material, size, and coating) taught by Aprikyan et al are the same as required by the instant claims.  The functionalized groups on the coating, the one or more linker molecules and the technology to attach the linker molecules to the nanoparticle and protein/peptide taught by Aprikyan et al are the same as required by the instant claims. The cell penetrating peptides taught Aprikyan et al are the same as required by the instant claims. 
Aprikyan et al differs in that they do not binding a combination of proteins and RNA molecules to the nanoparticles.    
However, Aprikyan et al teaches the functionalized nanoparticles can be used to deliver bioactive molecules for a cell to modulate cellular function/physiology/reprogramming (See ¶0010, 0087, 0091). Thus, it would have been prima facie obvious to select proteins and/or other bioactive molecules that would achieve the desired modulation of cell function/physiology/reprogramming.  At the time the application was filed, 
Yoo et al teach it was desirable to study human neural development and models which recapitulate the early neurogenesis process were desirable (See Yoo et al, Pg. 231, col. 1).  Yoo et al taught that delivering a combination of NeuroD, Ascl1, Mytl1 (each of which are proteins), miR-9 and miR-124 to human fibroblasts s sufficient to direct reprogramming of the fibroblasts to neurons (See Yoo et al, abstract).  It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have modified the nanoparticles of Aprikyan et al so that they were ‘functionalized’ with a combination of NeuroD, Ascl1, Mytl1, miR-9 and miR-124.  The motivation to do so would have been in order to convert human fibroblasts into neurons to observe the neurogenesis process. One would have had a reasonable expectation of successfully doing so because Aprikyan et al teach various means by which to attach proteins to their nanoparticles.  Furthermore, based on the chemistry of micro RNAs (containing amine and or imide groups), the micro RNAs would also have been attachable via the method of Aprikyan et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-10, 12, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9675708. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate and/or render obvious the instant claims.
The following rejections are made over the claim interpretation that only one specialized cell type-inducing agent is required.
Regarding claims 1, 4, 9, 12, and 17: Patent claim 1 recites a functionalized biocompatible nanoparticle for delivering intracellularly a bioactive molecule for modulating a cellular function.  The claim requires (i) a cell-penetrating peptide and (ii) a bioactive molecule for modulating a function of a cell to be independently linked through to the nanoparticle via two separate linker molecules, wherein the linker molecules are attached to one or more functional groups on said central nanoparticle.  This is the same structure as required by claims 1, 4, 9, and 17, yet the patent claim generically recites ‘a bioactive molecule for modulating a function of a cell’, whereas the instant claims requires ‘a specialized cell type-inducing agent which is either a protein or an RNA molecule selected from the species recited in the claims.  Patent claims 10 and 11 define the ‘bioactive molecule’ as a transcription factor (claim 10) and specifically one of Oct4, SOx2, Nanog, Lin28, cMyc and Klf4 (claim 11), all of which are examples of proteins.  Thus patented claims 10 and 11 anticipate instant claims 1, 4, 9, 12, and 17.
Regarding claim 3: Claim 3 is included in this rejection because the functionalized nanoparticle of patented claims 10 and 11 is capable of being used in a method involving differentiation of a somatic cell into any of the recited differentiated cell types.  It is emphasized that the claim does not limit the functionalized nanoparticle to be exclusively responsible/capable of inducing the differentiation, but rather only that the functionalized nanoparticle could be used in such a method (as an active agent or as an inactive agent). 
Regarding instant claim 10: Patent claim 2 defines the central nanoparticle as having a size from 5 to 50 nm.  It would have been prima facie obvious to limit the functionalized nanoparticle of patent claims 10 and 11 to the size recited in patent claim 2.  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claim 12: Patent claim 6 defines the central nanoparticle as comprising iron.  It would have been prima facie obvious to limit the functionalized nanoparticle of patent claims 10 and 11 to include a central nanoparticle made of iron.  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claim 15: Patent claim 5 defines the central nanoparticle as comprising a polymer coating, and for both of the first functional group and second functional groups to attach to the polymer coating. It would have been prima facie obvious to limit the functionalized nanoparticle of patent claims 10 and 11 to include a central nanoparticle comprising a polymer coating and for the functional groups to attach to the polymer coating  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claim 18: Patent claim 7 states the linker molecules can have different lengths.  It would have been prima facie obvious to use different length linker molecules in the embodiment of patent claims 10 or 11.  Given the finite number of variations (either the first or the second linker is longer), both options are considered obvious. 
Regarding claim 19: Patent claim 8 defines the cell penetrating peptide as comprising five to nine amino acids. It would have been prima facie obvious to select a cell penetrating peptide comprising five to nine amino acids for the embodiment of claims 10 or 11 given that this is recognized within the claim set as an envisaged species of CPP. 

The following rejections are made over the claim interpretation that the ‘at least one’ specialized cell type-inducing agent must actually be ‘at least two’ specialized cell type-inducing agents, wherein the at least two agents are a combination of (i) at least one protein and (ii) at least one RNA molecule from the recited list in claim 1. 
Subject matter of the patented claims are set forth above. 
Regarding claims 1, 3, 4, 8 and 17: The functionalized nanoparticle of patent claim 1 is comparable to the composition of current claim 1 as follows: The central nanoparticle having one or more functional groups attached thereto reads on (a) a central nanoparticle having multiple functionalized groups thereon.  The bioactive molecule for modulating a function of a mammalian cell is comparable to (b) at least one or more specialized cell type-inducing agents.  The second linker molecule linking the bioactive molecules to a second functionalized group on the nanoparticle reads on (c) a first linker molecule linking the (a) first functional group and (b) at least one or more specialized cell type-inducing agents.  
The functionalized nanoparticle of patent claim 1 differs from the instantly claimed composition in that the patent claim only generically describes a ‘bioactive molecule for modulating a function of a mammalian cell’, the patent does not teach the bioactive molecule includes a combination of proteins and RNA molecules.  
However, it would have been prima facie obvious to select one or more bioactive molecules known to modulate a function of a mammalian cell.  At the time the application was filed, Nam et al teach it was desirable to generate therapeutically useful cells, such as cardiomyocyte-like cells, from readily available cells, such as fibroblasts, for use in regenerative medicine (See Nam et al, discussion, Pg. 5592, col. 1).  Nam et al taught that delivering a combination of Gata4, Hand2, Tbx5, Myocd (each of which are proteins), miR-1 and miR-133 to human adult heart fibroblasts and human dermal fibroblasts is sufficient to direct reprogramming of the fibroblasts to cardiac-like myocytes (cardiomyocyte-like cells) (See Nam et al, abstract).  It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have modified the nanoparticles of patent claim 1 so that the ‘bioactive molecules’ were a combination of Gata4, Hand2, Tbx5, Myocd, miR-1 and miR-133.  The motivation to do so would have been in order to reprogram a readily available human dermal fibroblast into a cardiomyocyte-like cell which could then be used in regenerative medicine.  One would have had a reasonable expectation of successfully doing so because the patent teaches various means by which to attach proteins to their nanoparticles.  Furthermore, based on the chemistry of micro RNAs (containing amine and or imide groups), the micro RNAs would also have been attachable via the method of the patent.
Regarding instant claim 9: Patent claim 1 states the functionalized nanoparticle also contains a cell penetrating peptide conjugated to the nanoparticle through a first linker molecule attached to a first functionalized group on the nanoparticle, this reads on a CPP conjugated to the nanoparticle through a second functionalized group on the nanoparticle. 
Regarding instant claim 10: Patent claim 2 states the functionalized nanoparticle has a size ranging from 5 to 50 nm, which is within the claimed range.
Regarding instant claim 12: Patent claim 6 states the central nanoparticle is made of iron.
Regarding instant claim 15: Patent claim 4 states the central nanoparticle is coated with a polymer coating.  Patent claim 5 states one or both of the functional groups are attached to said polymer coating.
Regarding instant claim 18: Patent claim 7 states the linker molecule attaching the cell penetrating peptide to the functionalized group on the nanoparticle has a longer length than the linker molecule attaching the ‘bioactive agent’ to the nanoparticle.
Regarding instant claim 19: Patent claim 8 states the CPP comprises 5-9 basic amino acids. 
   
Claims 1, 4, 9, 10, 12, 15, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 189-201 of copending Application No. 16/306800 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate and/or render obvious the current claims.
Regarding instant claims 1 and 4: Co-pending claim 189 recites a functionalized nanoparticle comprising, inter alia, a nanoparticle core encapsulated with a polymer coating having first and second functional groups thereon, which reads on (a) a central nanoparticle having multiple functionalized groups thereon; one or more biologically active molecules selected from stem cell inducing agents or a nucleic acid encoding a stem cell inducing agent, which is comparable to (b) at least one or more specialized cell type-inducing agents; and first and second cross-linking agents each having first and second functional groups, which attaches the biologically active molecules (specialized cell type-inducing agents) to the functional groups on the nanoparticle coating. Co-pending claim 200 teaches the functionalized nanoparticle can contain up to five or more biologically active agents independently selected from the group consisting of Lin28, Nanog, Mir-302bca/367, Mir-302, Mir-200c, Mir-369, Oct4, Sox2, Klf4 and c-Myc.  Each of Lin28, Nanog, Oct4, Sox2, Klf4 and c-Myc are proteins.  Each of Mir-302bcad/367, Mir-302, Mir-200c, and Mir-369 are RNA molecules which are listed as specialized cell type including RNA molecules in current claim 1.  The embodiments of claim 200 wherein at least one of the proteins and at least one of the recited micro-RNA molecules are attached anticipates instant claims 1 and 4. 
Regarding instant claims 9, 15, 17 and 19: Copending claim 189 states that the functionalized nanoparticle also contains one or more cell targeting molecules and that the cell targeting molecule is linked to the nanoparticle via the second cross-linking agent.  Copending claim 196 states the cell targeting molecule is a cell penetrating molecule.  Copending claim 197 sates the cell penetrating molecule contains five to nine basic amino acids. It would have been prima facie obvious to limit the functionalized nanoparticle of copending claim 200 to have a cell-penetrating peptide of five to nine basic amino acids as the cell targeting agent.  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claims 10: Copending claim 190 states the functionalized nanoparticle has a hydrodynamic diameter of, inter alia, 2 nm to 50 nm, which is within the claimed range. It would have been prima facie obvious to limit the functionalized nanoparticle of copending claim 200 to have a diameter of 2 nm to 50 nm.  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claim 12: Copending claim 191 recites the nanoparticle core consists of iron or gold.  It would have been prima facie obvious to limit the functionalized nanoparticle of copending claim 200 to have a nanoparticle core consisting of iron or gold.  This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
Regarding instant claim 18: Copending claim 195 recites a number of different cross-linking agents that have various lengths.  It would have been prima facie obvious to select any combination of crosslinking agents for the first and second crosslinking agents, including a version wherein the crosslinking agent attaching the cell penetrating peptide to the nanoparticle is longer than the crosslinking agent attaching the proteins and micro-RNA molecules to the nanoparticle. This conclusion is based on that fact that the limitations are taught within the same claim set and are physically combinable in a single embodiment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633